UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-6117


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JARIAN RICKS,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cr-00428-WDQ-1; 1:12-cv-01368-WDQ)


Submitted:   May 30, 2014                    Decided:    January 16, 2015


Before DUNCAN    and   WYNN,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jarian Ricks, Appellant Pro Se.    Sujit Raman, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jarian         Ricks     appeals       the     district     court’s       order

denying relief on his 28 U.S.C. § 2255 (2012) motion in which he

asserted   that      he    was    entitled      to      relief     under    the   Supreme

Court’s ruling in United States v. Jones, 132 S. Ct. 945 (2012)

(holding that attachment of a Global Positioning System tracking

device to a vehicle and use of the device to track the vehicle’s

movements constitutes a search within the meaning of the Fourth

Amendment),    and    that       counsel    was      ineffective      for    failing   to

pursue a challenge to the GPS evidence.                          We have reviewed the

record   and   find       no   reversible       error.       See    United    States    v.

Stephens, 764 F.3d 327, 338 (4th Cir. 2014) (applying the good

faith exception to the exclusionary rule where warrantless GPS

evidence   was    obtained          prior       to    the    decision        in   Jones).

Accordingly, we grant leave to proceed in forma pauperis and

affirm   the   district          court’s    order.          We    dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                  AFFIRMED




                                            2